MEMORANDUM **
On May 27, 2008, this court denied appellant’s request for a certificate of appeal-ability as unnecessary because he is not challenging a conviction or imposition of sentence. By same order, this court ordered appellant to show cause as to why the district court’s judgment should not be summarily affirmed for the reasons stated in its Order Denying Motion for Relief from Judgement or Order dated July 27, 2007.
A review of appellant’s response to the court’s order to show cause and the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All outstanding motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.